        Case 1:19-cv-11018-AT-KNF Document 2 Filed 11/29/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


CONTRARIAN CAPITAL MANAGEMENT,
L.L.C., CONTRARIAN CAPITAL FUND I,
L.P., CONTRARIAN DOME DU GOUTER
MASTER FUND, LP, CONTRARIAN
CAPITAL SENIOR SECURED, L.P.,
CONTRARIAN EM II, LP, CONTRARIAN
EMERGING MARKETS, L.P., BOSTON
PATRIOT SUMMER ST LLC, POLONIUS                          Case No. 19 Civ. ___ (___)
HOLDINGS, LLC, and E1 SP, A
SEGREGATED ACCOUNT OF EMAP SPC,

                          Plaintiffs,

              v.

BOLIVARIAN REPUBLIC OF
VENEZUELA,

                          Defendant.


                         NOTICE OF APPEARANCE OF COUNSEL

To:    The Clerk of Court and all parties of record

       I am admitted in this court, and I appear as counsel f or Plaintiffs Contrarian Capital

Management, L.L.C., Contrarian Capital Fund I, L.P., Contrarian Dome du Gouter Master Fund,

LP, Contrarian Capital Senior Secured, L.P., Contrarian EM II, LP, Contrarian Emerging Markets,

L.P., Boston Patriot Summer St LLC, Polonius Holdings, LLC, and E1 SP, a Segregated Account

of EMAP SPC, in this case.


Dated: November 29, 2019                    Respectfully submitted,

                                            /s/ Steven F. Molo
                                            Steven F. Molo
                                            MoloLamken LLP
                                            430 Park Avenue
                                            New York, NY 10022
                                            (212) 607-8170 (telephone)
                                            (212) 607-8161 (facsimile)
                                            smolo@mololamken.com
